06/03/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0615



                              No. DA 20-0615

IN THE MATTER OF:

C.S.,

            A Youth Under the Age of Eighteen.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 7, 2021 within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 3 2021